Citation Nr: 1825980	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-20 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961to July 1964.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his June 2014 substantive appeal, the Veteran requested a Board hearing at the RO.  Thereafter, in November 2014, the Veteran withdrew his hearing request.  Accordingly, the Board finds that the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d), (e).

The appeal was previously remanded in December 2015 and is now ready for adjudication.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file.  As recently as May 2016, the Veteran has asserted that the Board does not have the Veteran's separation examination.  However, the Veteran's service treatment records are in the record and contain both the Veteran's entrance and separation medical examinations.

The Board notes that this appeal was remanded in December 2015 in order to obtain additional medical records and a new VA examination.  Multiple medical records were added to the claims file, including files pertaining to the Veteran's 2010 appointment at VA when he was initially diagnosed with hearing loss.  Additionally, a VA examination was conducted in April 2016.  The audiologist, who is an ear specialist, provided an extremely detailed and thorough rationale.  Therefore, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran's VA treatment records from 1995 to 2002 were determined to be unavailable in October 2017.  In such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  Specifically, he states that he was exposed to noise from machinery and small arms fire during service without hearing protection.  The Veteran states that all of the turbines and equipment in the boiler room produced very high-pitched noises.  The Board finds no reason to question the veracity of such allegations.  As such, hazardous noise exposure in service is conceded.  

The Veteran's hearing acuity was measured at 15 of 15 during the whispered voice test, bilaterally, upon entrance.  The Board does not consider the findings of the whispered voice test to be probative in this case because whispered voice tests have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.").  Even so, there is nothing in the record to suggest that his hearing was anything other than normal when he entered service.  

At the Veteran's June 1964 separation examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
15
LEFT
5
5
0
15
15

Even when assuming that the Veteran's hearing was normal when he entered service, the April 2016 VA examiner determined, and the Board agrees, that there would have been no major threshold shift in the time between entrance and separation.  

The evidence of record demonstrates that the first two elements of service connection - a current disability and in-service noise exposure-are satisfied.  The question remaining is whether the Veteran's current disability is etiologically related to that in-service noise exposure.

The post-service evidence does not reflect symptoms related to bilateral hearing loss for many years after the Veteran left active duty service.  In fact, the first clinical evidence of bilateral hearing loss of record is an August 2010 audiology examination conducted by VA.  The Board emphasizes that because the Veteran left active service in 1964, it was not until approximately 46 years later that he was first diagnosed with bilateral hearing loss.  Therefore, continuity is not established based on the clinical evidence.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  Additionally, the Board recognizes the detailed statements of the Veteran's spouse and his daughters.  In this regard, while they are not competent to diagnose a hearing loss disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board determines that the reported history of continued symptomatology is insufficient by itself to warrant service connection.  Despite the statements that the Veteran and his family noted hearing loss soon after service, there are no notations in his treatment record regarding hearing loss and his hearing was within normal limits at his separation examination.  Therefore, continuity is not established based on the Veteran's statements.  Additionally, as the evidence does not demonstrate that hearing loss manifested within 1 year of service, the chronic disease presumption does not apply.

Next, service connection may also be granted when the evidence establishes a medical nexus between his disability and his military service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorder to active duty, despite his contentions to the contrary.

After an examination of the Veteran, the April 2016 VA examiner concluded that it is less likely than not that his hearing loss is related to service.  The examiner noted that Veteran's unremarkable auditory history as well as his assertions regarding exposure to noise in the military, but not during civilian life.  After examining the service treatment records, the examiner concluded that there was no significant threshold shift in either ear during military service.  She went on to cite and explain the 2005 Institute of Medicine (IOM) report that there is insufficient scientific evidence to support the existence of delayed-onset hearing loss.  The examiner added that there was nothing in the medical literature that would alter that conclusion.  

The VA examiner specifically noted articles provided by the Veteran's representative which discussed the possibility of progressive neuropathy in the presence of reversible threshold sensitivity.  However, as the examiner pointed out, this referred to neural changes, not threshold sensitivity.  The neural degeneration tests conducted cited are not routinely performed for purposes of identifying noise injury.  Therefore, the Veteran's submission of medical evidence does not alter the Board's conclusion that service connection is not warranted.

The Board acknowledges that a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, in such cases, the veteran must demonstrate not only acoustic trauma, but also an upward shift in tested thresholds while in service.  In this instance, with the Veteran's almost pure tone thresholds at separation, there is no instance in which the Board would find that there has been a perceptible shift of pure tone thresholds during service.  As a result, the Veteran is ineligible for service connection under Hensley.

The Board concludes that the evidence does not support a finding of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107 (b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering this appeal, consideration has been given to the Veteran's statements relating his hearing loss to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he observed symptoms of hearing loss, he is not competent to provide a medical opinion linking the disability to his military service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


